DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on December 30, 2021. 
Currently claims 1-20 are pending, Claims 1, 8 and 15 are independent.  

Continuation
This application is a continuation application of U.S. application no. 15/990187 filed on 05/25/2018 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Priority
The Applicant claims the benefit of a provisional application number 60/985,017 filed on 11/02/2007 is acknowledged.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):  
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added subject matter which is not in the original specification is as follows:

Claims 1, 4, 5, 6, 8, 11, 12, 13 and the Abstract recite a “processor circuitry”, which is not disclosed in the Specification and no definition found in the originally filed specification to teach the “processor circuitry” limitation. Applicant is required to cancel or amend the claims in accordance with written description requirements. See recent Federal Circuit decision in Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 U.S.P.Q.2d 1161 (Fed. Cir. 2010).
Dependent claims 2, 3, 7, 9, 10, and 14 are also rejected as each depends on the rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, Claims 1-7 are directed to an apparatus comprising at least one memory and a processor circuitry, which falls within the statutory category of a machine. Claims 8-14 are directed to a storage device without comprise any recordable memory for storing the machine readable instructions, which falls outside of the four statutory categories. However, claims 8-14 will be included in Step 2 Analysis for the purpose of compact prosecution. Claims 15-20 are directed to a method for performing consumer survey, which falls within the statutory category of a process. 
With respect to claim 8, the claim is directed to non-statutory subject matter because 
software, instructions, or program codes are not claimed as [tangibly] stored in a non-transitory computer-readable medium/memory are not statutory because they are directed to electromagnetic carrier signals. 
Furthermore, software, instructions, or program code are stored in a non-transitory computer-readable medium/memory, but not claimed as being computer executable and executed by a computer are not statutory because they are not capable of causing functional change in a computer. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the apparatus claims as representative. Claim 1 recites the limitations of “determine a number of exposures to an advertisement or a product based on feedback, retrieve a survey question base on the number of exposures satisfying a rule, identify a recall time when the survey question is to be presented, offer the survey question related to the at least one of the advertisement or product via the portable device”, dependent claims 2-7 further recite limitations of “track human activity, generate a predicted schedule based on the human activity, identify the recall time to present the survey question by evaluating the predicted schedule against a second rule, track location information, generate the predicted schedule based on the location information, and provide a response to the survey question to a second portable device”. None of the limitations direct to a technological implementation, but using some generic computer components as tools for collecting feedback and presenting the response to a second portable device. The limitations, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting the plurality of devices (e.g., RF sensor, microphone, portable device), nothing in the claim element precludes the steps from practically being performed in the human mind, or by human using a pen and paper, for example, the claims encompass a user manually performs the steps of: determine a number of exposures to an advertisement or a product, select a survey question, and identify a survey duration in his/her mind, and present the survey question and the response to the survey question by pen and paper. Thus, the claims fall within the mental processes grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.  
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite no additional elements of  “sensors” and “portable devices” do not integrate the abstract idea into a practical application because they add only insignificant extra-solution activities for data gathering. See MPEP 2106.05(g) (Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Claim 1 also recites the additional elements of “at least one memory and “processor circuitry”. These additional elements are recited at a high level of generality and do no more than generally link the use of a judicial exception to a plurality technology environment or field of use, or automating mental tasks by implementing the abstract idea onto a computer. The focus of the invention is not on an improvement in computers as tools, but an abstract idea that uses computers as tools to perform the claimed method. Thus, the claims as a whole, these additional elements, when taken individually and as a combination do not integrate the judicial exception into a practical application. See 2019 Revised Guide, 84 Fed. Reg. at 55. The claims are directed to an abstract idea, the analysis proceed to Step 2B.  
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 also recites the additional elements of “at least one memory and “processor circuitry”. These additional elements are recited at a high level of generality and do no more than generally link the use of a judicial exception to a plurality technology environment or field of use, or automating mental tasks by implementing the abstract idea onto a computer. For example, the specification discloses “the processor 402 may be implemented using a general purpose processor, a digital signal processor, or any combination thereof” (see ¶ 36). Taking these additional elements separately and as an ordered combination, at best, the “processor circuitry” may execute the instruction to “receiving feedback for one or more sensors and transmitting survey question to the portable device”. However, using the generic computer components for receiving, displaying and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-7 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 8-14 and 15-20 parallel claims 1-8—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al., (US 2008/0147461, hereinafter: Lee), and in view of Parker et al., (US 2002/0052774, hereinafter: Parker). 

Regarding Claim 1, Lee discloses an apparatus, comprising:
at least one memory (see Fig. 2; ¶ 58); 
instructions (see ¶ 58); and 
processor circuitry to execute the instructions (see Fig. 2; ¶ 112) to: 
determine a number of exposures to at least one of an advertisement or a product based on feedback from at least one of a microphone or a radio frequency (RF) sensor of a portable device, the microphone to detect audio from first media associated with the at least one of the advertisement or the product, the RF sensor to detect an RF signal from an RF broadcast device adjacent second media associated with the at least one of the advertisement or the product, ones of the exposures corresponding to respective ones of the first and second media (see ¶ 4, ¶ 24, ¶ 32-34, ¶ 48, ¶ 51, ¶ 61-62);
offer, at the recall time, the survey question related to the at least one of the advertisement or the product via the portable device (see ¶ 49, ¶ 81).

Lee does not explicitly disclose the following limitations; however, Parker in an analogous art for collecting survey discloses
retrieve a survey question based on the number of exposures satisfying a rule, the rule to control selection of the survey question (see ¶ 5, ¶ 8, ¶ 56, claim 4); and 
identify a recall time when the survey question is to be presented, the recall time corresponding to a duration after satisfaction of the rule (see ¶ 43, ¶ 71).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lee to include the teaching of Parker in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution to determine what would be the most effective amount of time to display the survey question, therefore enabling better data collection. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Regarding Claim 2, Lee discloses the apparatus of claim 1, wherein the second media is distinct from and located apart from the first media (see ¶ 39, ¶ 64-67, ¶ 102).
  
Regarding Claim 3, Lee discloses the apparatus of claim 1, wherein the recall time is to be after conclusion of exposure to the first media and the second media (see ¶ 93-95). 

Regarding Claim 4, Lee discloses the apparatus of claim 1, wherein the rule is a first rule, and the processor circuitry is to: 
track human activity (see ¶ 3, ¶ 24).

Lee does not explicitly disclose the following limitations; however, Parker in an analogous art for collecting survey discloses
generate a predicted schedule based on the human activity (see ¶ 40); and
identify the recall time to present the survey question by evaluating the predicted schedule against a second rule (see ¶ 43, ¶ 71).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lee to include the teaching of Parker in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution to determine what would be the most effective amount of time to display the survey question, therefore enabling better data collection. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 5, Lee discloses the apparatus of claim 4, wherein the processor circuitry is to: 
track location information (see ¶ 8, ¶ 26, ¶ 39).

Lee does not explicitly disclose the following limitations; however, Parker discloses
 generate the predicted schedule based on the location information (see ¶ 40).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lee to include the teaching of Parker in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution to determine what would be the most effective amount of time to display the survey question, therefore enabling better data collection. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 6, Lee discloses the apparatus of claim 1, wherein the portable device is a first portable device, the processor circuitry to cause a response to the survey question to be provided to a second portable device (see ¶ 81 and claim 1).  

Regarding Claim 7, Lee discloses the apparatus of claim 1, wherein the number of exposures is a first number of exposures, the at least one of the advertisement or the product is at least one of a first advertisement or a first product, the rule to include the first number of exposures to the at least one of the first advertisement or the first product satisfying a first threshold number of times and a second number of exposures to at least one of a second advertisement or a second product satisfying a second threshold number of times, the second advertisement being different than the first advertisement, and the second product being different than the first product (see ¶ 46-49, ¶ 93, ¶ 149).  

Regarding Claim 8, Lee discloses a hardware storage device comprising machine readable instructions that, when executed, cause processor circuitry to at least: 
determine a number of exposures to at least one of an advertisement or a product based on feedback from at least one of a microphone or a radio frequency (RF) sensor of a portable device, the microphone to detect audio from first media associated with the at least one of the advertisement or the product, the RF sensor to detect an RF signal from an RF broadcast device adjacent second media associated -50-PATENTwith the at least one of the advertisement or the product, ones of the exposures corresponding to respective ones of the first and second media (see ¶ 4, ¶ 24, ¶ 32-34, ¶ 48-49, ¶ 51, ¶ 61-62); and 
offer, at the recall time, the survey question related to the at least one of the advertisement or the product via the portable device (see ¶ 49, ¶ 81). 
 
Lee does not explicitly disclose the following limitations; however, Parker in an analogous art for collecting survey discloses
retrieve a survey question based on the number of exposures satisfying a rule, the rule to control selection of the survey question (see ¶ 5, ¶ 8, ¶ 56, claim 4); 
identify a recall time when the survey question is to be presented, the recall time corresponding to a duration after satisfaction of the rule (see ¶ 43, ¶ 71).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lee to include the teaching of Parker in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution to determine what would be the most effective amount of time to display the survey question, therefore enabling better data collection. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 9, Lee discloses the hardware storage device of claim 8, wherein the second media is distinct from and located apart from the first media (see ¶ 39, ¶ 64-67, ¶ 102).  

Regarding Claim 10, Lee discloses the hardware storage device of claim 8, wherein the recall time is to be after conclusion of exposure to the first media and the second media (see ¶ 93-95).  

Regarding Claim 11, Lee discloses the hardware storage device of claim 8. wherein the rule is a first rule. and the instructions cause the processor circuitry to: 
track human activity (see ¶ 3, ¶ 24). 

Lee does not explicitly disclose the following limitations; however, Parker discloses
generate a predicted schedule based on the human activity (see ¶ 40); and 
identify the recall time to present the survey question by evaluating the predicted schedule against a second rule (see ¶ 43, ¶ 71). 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lee to include the teaching of Parker in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution to determine what would be the most effective amount of time to display the survey question, therefore enabling better data collection. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 12, Lee discloses the hardware storage device of claim 11, wherein the instructions cause the processor circuitry to: 
track location information (see ¶ 8, ¶ 26, ¶ 39).

Lee does not explicitly disclose the following limitations; however, Parker discloses
generate the predicted schedule based on the location information (see ¶ 40).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lee to include the teaching of Parker in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution to determine what would be the most effective amount of time to display the survey question, therefore enabling better data collection. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding Claim 13, Lee discloses the hardware storage dev ice of claim 8, wherein the portable device is a first portable device, the instructions to cause the processor circuitry to cause a response to the survey question to be provided to a second portable device (see ¶ 81 and claim 1).  

Regarding Claim 14, Lee discloses the hardware storage device of claim 8, wherein the number of exposures is a first number of exposures, the at least one of the advertisement or the product is at least one of a first advertisement or a first product, the rule to include the first number of exposures to the at least one of the first advertisement or the first product satisfying a first threshold number of times and a second number of exposures to at least one of a second advertisement or a second product satisfying a second threshold number of times, the second advertisement being different than the first advertisement, and the second product being different than the first product (see ¶ 46-49, ¶ 93, ¶ 149).  

Regarding Claim 15, Lee discloses a method, comprising: 
determining a number of exposures to at least one of an advertisement or a product based on feedback from at least one of a microphone or a radio frequency (RF) sensor of a portable device, the microphone to detect audio from first media associated with the at least one of the advertisement or the product, the RF sensor to detect an RF signal from an RF broadcast device adjacent second media associated with the at least one of the advertisement or the product, ones of the exposures corresponding to respective ones of the first and second media (see ¶ 4, ¶ 24, ¶ 32-34, ¶ 48, ¶ 51, ¶ 61-62); and 
offer, at the recall time, the survey question related to the at least one of the advertisement or the product via the portable device (see ¶ 49, ¶ 81).

Lee does not explicitly disclose the following limitations; however, Parker in an analogous art for collecting survey discloses
retrieving a survey question based on the number of exposures satisfying a rule, the rule to control selection of the survey question (see ¶ 5, ¶ 8, ¶ 56, claim 4); 
identifying, by executing instructions with a processor, a recall time when the survey question is to be presented, the recall time corresponding to a duration after satisfaction of the rule (see ¶ 43, ¶ 71).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lee to include the teaching of Parker in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution to determine what would be the most effective amount of time to display the survey question, therefore enabling better data collection. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 16, Lee discloses the method of claim 15, wherein the second media is distinct from and located apart from the first media (see ¶ 39, ¶ 64-67, ¶ 102).  

Regarding Claim 17, Lee discloses the method of claim 15, wherein the recall time is to be after conclusion of exposure to the first media and the second media (see ¶ 93-95).  

Regarding Claim 18, Lee discloses the method of claim 15, wherein the rule is a first rule, the method further including:
 tracking human activity (see ¶ 3, ¶ 24). 

Lee does not explicitly disclose the following limitations; however, Parker discloses
generating a predicted schedule based on the human activity (see ¶ 40); and 
identifying the recall time to present the survey question by evaluating the predicted schedule against a second rule (see ¶ 43, ¶ 71). 
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lee to include the teaching of Parker in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution to determine what would be the most effective amount of time to display the survey question, therefore enabling better data collection. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 

Regarding Claim 19, Lee discloses the method of claim 15, wherein the portable device is a first portable device, the method further including causing a response to the survey question to be provided to a second portable device (see ¶ 81 and claim 1).  

Regarding Claim 20, Lee discloses the method of claim 15, wherein the number of exposures is a first number of exposures, the at least one of the advertisement or the product is at least one of a first advertisement or a first product, the rule to include the first number of exposures to the at least one of the first advertisement or the first product satisfying a first threshold number of times and a second number of exposures to at least one of a second advertisement or a second product satisfying a second threshold number of times, the second advertisement being different than the first advertisement, and the second product being different than the first product (see ¶ 46-49, ¶ 93, ¶ 149).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fitzgerald et al., (US 2005/0243784) discloses a method for tracking movements of participants in a market research environment comprising ascertaining the current travel speed of a portable monitor (e.g. wear by a shopper), selecting a first function when the current travel speed is greater than a predetermined speed, and selecting a second function when the current travel speed is not greater the predetermined speed.
Huang et al., (US 2008/0004951) discloses a method for presenting advertisements in real-time in retail establishments comprising sensors for collecting information about a group of customers as they move through the store, and determining a length of an advertisement for the customer based on the customer’s moving speed.
Van Luchene (US 2007/0192168) discloses a system for survey based qualification of keyword searches and survey based qualification of keyword advertising.
“Consumer Surveys Vs. Electronic Measures for Single-Source Data”, by Henry Assael, New York University, and David F. Poltrack, CBS. Journal of Advertising Research. September-October 2002.
“Survey of Internet Users’ Attitudes Toward Internet Advertising”, Schlosser et al., Journal of Interactive Marketing, Vol. 13, No. 3, Summer 1999.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624